FOURNET, Chief Justice. '
On separate motions filed respectively by the attorneys for the appellees, T. Smith & Son, Inc., and International Longshoremen’s Association, Local 1419, and by the attorneys for the appellants, George Parker, et al., pointing out to the Court our lack of appellate jurisdiction under the jurisprudence of this State, the action being, a cumulation in a single 'suit of numerous individual demands of less than $2,000 (see State ex rel. Langlois v. Lancaster, 218 La. 1052, 51 So.2d 622; Sheffield v. Jefferson *1063Parish Developers, Inc., 213 La. 799, 35 So.2d 737; Alessi v. Town of Independence, 142 La. 338, 76 So. 792; State ex rel. North v. Ermon, 133 La. 952, 63 So. 479; State ex rel. Sumner Bldg. & Supply Co. v. Judges, 105 La. 333, 29 So. 892; Landry v. Caffery Cent. Sugar Refinery & R. Co., 104 La. 757, 29 So. 349);
By virtue of the authority vested in this Court by LSA-R.S. 13 :4441, 13 :4442, it is •ordered that this case be transferred to the Court of Appeal, Parish of Orleans, the transfer to be made within 30 days after this decree has become final; otherwise the appeal is to be dismissed; the appellants to pay the costs of the appeal to this- Court and the costs of transferring the case to the Court of Appeal; all other costs to await the final disposition of the case.